Case 20-01294-VFP        Doc 1   Filed 05/20/20 Entered 05/20/20 11:52:21            Desc Main
                                 Document     Page 1 of 14



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1
 BECKER LLC
 Eisenhower Plaza Two, Suite 1500
 354 Eisenhower Parkway
 Livingston, New Jersey 07039
 (973) 422-1100
 Counsel to Eric R. Perkins, Chapter 7 Trustee for the
 Debtor, Laurence Braunstein
 Attorney Appearing: BARRY S. CRANE, ESQ.
 Email: bcrane@becker.legal
 In re:                                                  Chapter 7

                                                         Case No. 18-17496
 LAURENCE M. BRAUNSTEIN,
                                                         Judge: Hon. Vincent F. Papalia
                               Debtor.

 ERIC R. PERKINS, CHAPTER 7 TRUSTEE,                     Adversary No. 20-____________

                               Plaintiff,

 v.

 CALIBER HOME LOANS, INC.,

                               Defendant.



COMPLAINT (I) TO AVOID AND RECOVER PROPERTY TRANSFERRED BY
DEBTOR OR ITS EQUIVALENT VALUE PURSUANT TO 11 U.S.C. §§ 544, 548, AND 550
AND APPLICABLE NON-BANKRUPTCY LAW; (II) TO DISALLOW CLAIMS
PURSUANT TO 11 U.S.C. § 502(d); (III) TO FIND UNJUST ENRICHMENT AND
IMPOSE CONSTRUCTIVE TRUSTS; AND (IV) FOR OTHER RELATED RELIEF

       Plaintiff, ERIC R. PERKINS, Chapter 7 Trustee (the “Trustee” or “Plaintiff”) for Laurence

M. Braunstein (the “Debtor”), by and through his undersigned counsel, Becker LLC, by way of

Complaint against defendant Caliber Home Loans, Inc. (the “Defendant”), hereby alleges and says

as follows:



                                                1
Case 20-01294-VFP         Doc 1   Filed 05/20/20 Entered 05/20/20 11:52:21        Desc Main
                                  Document     Page 2 of 14



                         NATURE, JURISDICTION, AND VENUE

        1.       This is an adversary proceeding brought by the Trustee to avoid and recover

property transferred by the Debtor or its equivalent value pursuant to 11 U.S.C. §§ 544,

548, and 550 of title 11 of the United States Code, 11 U.S.C. §§ 101, et. seq. (the

“Bankruptcy Code”), applicable non-bankruptcy law, and Rules 3007 and 7001 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); (ii) to disallow claims

pursuant to 11 U.S.C. § 502(d); (iii) to find unjust enrichment and impose constructive

trusts; and (iv) for other related relief.

        2.       The United States Bankruptcy Court for the District of New Jersey (the

“Court”) has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 157 and

1334.

        3.       This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (E), (F),

(H) and (O). To the extent necessary, the Trustee consents to the final order or judgment

of this Court.

        4.       Venue is properly in the Bankruptcy Court pursuant to 28 U.S.C. § 1409.

                                       THE PARTIES

        5.       On April 17, 2018, the Office of the United States Trustee for Region 3 (the

“U.S. Trustee”) appointed the Trustee as the Chapter 7 trustee for the Debtor’s bankruptcy

estate created pursuant to 11 U.S.C. § 541 (the “Estate”).

        6.       Defendant is a lending institution doing business in the State of New Jersey

having a registered agent in New Jersey of The Corporation Trust Company, 820 Bear

Tavern Road, West Trenton, New Jersey 08628.

        7.       The Debtor is an individual having an address of 20 West Palisade Avenue,

#2230, Englewood, New Jersey 07631.

                                               2
Case 20-01294-VFP          Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21             Desc Main
                                    Document     Page 3 of 14




                                   FACTUAL BACKGROUND

A. The Debtor’s Bankruptcy Case.

       8.        On April 16, 2018 (the “Commencement Date”), the Debtor, through his counsel,

Wasserman, Jurista & Stolz, P.C. (“Debtor’s Counsel”), filed a voluntary petition [ECF #1] (the

“Petition”) for liquidation under chapter 7 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of New Jersey (the “Bankruptcy Court”) commencing the proceedings styled,

In re Laurence Braunstein, Bankr. No. 18- 17496 (the “Chapter 7 Case”).

       9.        Thereafter, the Office of the United States Trustee for Region 3 (the “U.S. Trustee”)

appointed the Trustee in the Chapter 7 Case pursuant to Bankruptcy Code § 701 to administer the

Estate. [ECF #3]. No other trustee has been elected or designated pursuant to Bankruptcy Code

§§ 702 or 703.

B. The Debtor’s Professional and Family Life.

       10.       Prior to the Chapter 7 Case, the Debtor was a highly paid financial broker. He had

been employed by Janney Montgomery Scott LLC (“Janney”).

       11.       A few years prior to the Commencement Date, the Debtor resigned from Janney

and joined Morgan Stanley Smith Barney LLC (“Morgan Stanley”).

       12.       Upon information and belief, litigation related to the Debtor’s new position with

Morgan Stanley was a major precipitating factor in the Debtor’s commencing the Chapter 7 Case.

       13.       Outside of work, the Debtor had a very complicated family life. He had been

divorced from his first wife, with whom he had one child. He had at least two other relationships

through which he has other children.




                                                   3
Case 20-01294-VFP        Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21             Desc Main
                                  Document     Page 4 of 14



       14.     The Debtor scheduled over $12,000,000 in creditor claims and listed assets of less

than $1,100,000. [See Summary of Assets and Liabilities, Petition at p. 9.] The filed claims in the

Debtor’s Chapter 7 Case exceed $6,730,000, including $96,289.61 in secured claims and

$25,592.43 in priority claims.

C. Transfer at Issue.

       15.     Between April 16, 2014, and the Commencement Date, the Debtor made various

transfers in the minimum amount of $69,480.64 to Defendant as set forth in Exhibits A and B to

this Complaint (collectively the “Subject Transfers”).

       16.     Between April 16, 2016 and the Commencement Date, the Debtor made transfers

in the minimum amount of $33,721.61 Defendant as set forth in Exhibit “A” to this Complaint (the

“Two-Year Transfers”).

       17.     Between April 16, 2014 and the Commencement Date, the Debtor made transfers

in the minimum amount of $69,480.64 to Defendant as set forth in Exhibit “B” to this Complaint

(the “Four-Year Transfers”).

       18.     The Debtor has no contractual or other duty or relationship with Defendant or

anyone else requiring him to make the Subject Transfers and consequently had no legal obligation

to make the Subject Transfers.

       19.     The Trustee’s investigation of the Debtor’s financial affairs is ongoing. To the

extent the Debtor made other transfers to Defendant, the Trustee may amend this Complaint to add

additional transfers.




                                                4
Case 20-01294-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21             Desc Main
                                   Document     Page 5 of 14



                                      COUNT ONE
                  Avoidance of Constructive Fraudulent Transfers – Actual
                                 (11 U.S.C. § 548(a)(1)(A))

       20.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       21.     The Debtor made the Two-Year Transfers to Defendant during the two (2) year

period prior to the Commencement Date.

       22.     The Debtor made the Two-Year Transfers to Defendant with the actual intent to

hinder, delay, and defraud the Debtor’s creditors of their just claims against the Debtor.

       23.     As a result, the Two-Year Transfers constitute fraudulent transfers under 11 U.S.C.

§ 548(a)(1)(A).

       24.     The transfers are not exempt from avoidance under the provisions of 11 U.S.C. §

546.

       25.     Accordingly, the Trustee may recover from Defendant the property transferred of

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Two-Year Transfers;

               (ii) for the value of the Two-Year Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.




                                                 5
Case 20-01294-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21             Desc Main
                                   Document     Page 6 of 14



                                      COUNT TWO
               Avoidance of Constructive Fraudulent Transfers – Constructive
                                 (11 U.S.C. § 548(a)(1)(B))

       26.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       27.     The Debtor made the Two Year Transfers to Defendant, for the benefit of certain

of the Debtor’s family members (“Beneficiaries”), without receiving reasonably equivalent

consideration in exchange therefor and while the Debtor was insolvent.

       28.     As a result, the Two-Year Transfers constitute fraudulent transfers under 11 U.S.C.

§ 548(a)(1)(B).

       29.     The transfers are not exempt from avoidance under the provisions of 11 U.S.C. §

546.

       30.     Accordingly, the Trustee may recover from Defendant the property transferred or

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Two-Year Transfers;

               (ii) for the value of the Two-Year Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                      COUNT THREE
               Avoidance of Fraudulent Transfers – State Law Actual Fraud
       (11 U.S.C. § 544, N.J.S.A. 25:2-25(a), N.J.S.A. 25:2-27, and N.J.S.A. 25:2-29)

       31.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.
                                                 6
Case 20-01294-VFP         Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21             Desc Main
                                   Document     Page 7 of 14



       32.     The Debtor made the Four-Year Transfers to Defendant during the four (4) years

period prior to the Commencement Date with the actual intent on the part of the Debtor to hinder,

delay, and defraud the Debtor’s creditors of their just claims against the Debtor.

       33.     As a result, the Four-Year Transfers constitute fraudulent transfers under 11 U.S.C.

§ 544, N.J.S.A. § 25:2-25(a), N.J.S.A. § 25:2-27, and N.J.S.A. § 25:2-29.

       34.     Accordingly, the Trustee may recover from Defendant the property transferred or

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Four-Year Transfers;

               (ii) for the value of the Four-Year Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                       COUNT FOUR
            Avoidance of Fraudulent Transfers – State Law Constructive Fraud
        (11 U.S.C. § 544, N.J.S.A. 25:2-25(b), N.J.S.A. 25:2-27, and N.J.S.A. 25:2-29)

       35.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       36.     The Debtor made the Four-Year Transfers to Defendant for the benefit of the

Beneficiaries without receiving reasonably equivalent consideration in exchange therefor, for

antecedent debts owed thereby and while the Debtor was insolvent.

       37.     Given the small value of the Debtor’s estate in comparison with his sizeable

liabilities, the Debtor made the Four-Year Transfers with the belief that he could not pay his debts



                                                 7
Case 20-01294-VFP         Doc 1     Filed 05/20/20 Entered 05/20/20 11:52:21            Desc Main
                                    Document     Page 8 of 14



as they became due, if not the outright intention not to pay his debts. At a minimum, the Debtor

reasonably should have believed that he could not make the Four-Year Transfers and continue to

pay his debts as they became due.

       38.     As a result, the Four-Year Transfers constitute fraudulent transfers under 11 U.S.C.

§ 544, N.J.S.A. § 25:2-25(b); N.J.S.A. 25:2-27, and N.J.S.A. § 25:2-29.

       39.     The transfers are not exempt from avoidance under the provisions of 11 U.S.C. §

546.

       40.     Accordingly, the Trustee may recover from Defendant the property transferred or

its value pursuant to 11 U.S.C. § 550(a).

       WHEREFORE, the Trustee demands judgment against Defendant as follows:

               (i) avoiding the Four-Year Transfers;

               (ii) for the value of the Four-Year Transfers;

               (iii) awarding compensatory damages;

               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                         COUNT FIVE
                               Disallowance of Defendant’s Claims
                                       (11 U.S.C. § 502(d))

       41.     The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

       42.     Pursuant to 11 U.S.C. § 502(d), the claim of any entity or transferee receiving a

payment that is avoidable under 11 U.S.C. §§ 544 or 548 shall be disallowed unless the entity or

transferee turns over the payment or value of the payment.



                                                 8
Case 20-01294-VFP           Doc 1   Filed 05/20/20 Entered 05/20/20 11:52:21             Desc Main
                                    Document     Page 9 of 14



          43.    Defendant is the transferee of the Two-Year Transfers and Four-Year Transfers

(collectively, supra, the “Subject Transfers”).

          44.    Defendant has, or may claim to have, claims against the Debtor’s estate.

          45.    Defendant has neither paid nor surrendered the Subject Transfers or the value of

the Subject Transfers to the Trustee.

          46.    The Trustee objects to any and all claims of Defendant, including, without

limitation, all prepetition and postpetition claims, pursuant to 11 U.S.C. § 502(d).

          WHEREFORE the Trustee is entitled to judgment against Defendant disallowing all claims

of Defendant unless and until Defendant returns all amounts due to the Debtors' bankruptcy estates,

and any other separately filed objections to such claims are resolved as provided by 11 U.S.C. §

502(d).

                                           COUNT SIX
                                         Unjust Enrichment

          47.    The Trustee repeats each of the allegations set forth in the foregoing paragraphs of

the Complaint as if fully set forth herein.

          48.    Defendant has been unjustly enriched by the Debtor’s payment to it on behalf of

the Beneficiaries without receiving equivalent value in exchange therefor.

          49.    The unjust enrichment to Defendant prejudices the rights of the Debtor, the Trustee

and the Debtor’s creditors.

          50.    Equity mandates that the Subject Transfers be returned to the estate.

          WHEREFORE, the Trustee demands judgment against Defendant as follows:

                 (i) avoiding the Subject Transfers;

                 (ii) for the value of the Subject Transfers;

                 (iii) awarding compensatory damages;

                                                    9
Case 20-01294-VFP           Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21           Desc Main
                                    Document      Page 10 of 14



               (iv) awarding interest on such amounts;

               (v) awarding reasonable attorneys’ fees and costs of suit; and

               (vi) for such other and further relief as the Court deems just and equitable.

                                    RESERVATION OF RIGHTS

       51.     The Trustee reserves the right to assert additional claims or causes of action against

any third party relating to the subject matter of this action or otherwise as may be permitted under

the Bankruptcy Code or by agreement.

       52.     During the course of this adversary proceeding, the Trustee may learn (through

discovery or otherwise) of additional avoidable and recoverable transfers made to Defendant other

than those identified on the exhibits annexed hereto. Because he intends to avoid and recover any

and all transfers made by the Debtor as permitted under applicable law, the Trustee reserves the

right to: (a) amend this Complaint to include and identify additional transfers, information

regarding the claims for relief herein, claims or causes of action and/or information regarding or

modifications to the name of Defendant; and (b) have any such amendments relate back to the

filing of this Complaint.



                                              BECKER LLC
                                              Counsel to Eric R. Perkins, as Chapter 7 Trustee


                                              By:     /s/Barry S. Crane, Esq.__________
                                                      Barry S. Crane, Esq.

Dated: May 20, 2020




                                                10
Case 20-01294-VFP   Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21   Desc Main
                            Document      Page 11 of 14




                               Exhibit A
                          Case 20-01294-VFP      Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21 Desc Main
                                                           LAURENCE M.Page
                                                        Document       BRAUNSTEIN
                                                                            12 of 14                                                               Exhibit A

                           Schedule of Possible Preference Payments to Insiders & Other Significant Disbursements
                                                    For the Four Year Period 4/16/2014 ‐ 4/16/2018




                       Payee                             Beneficiary                 Check No.   Check Date Clearing Date   Amount       Account
Caliber Home Loans                                                                      EFT       9/4/2015    9/4/2015        4,229.23
Caliber Home Loans                                                                      EFT      9/24/2015   9/24/2015        3,891.23
Caliber Home Loans                                                                      EFT      10/21/2015 10/21/2015        3,805.51
Caliber Home Loans                                                                      EFT      12/18/2015 12/18/2015        3,805.51
Caliber Home Loans                                                                      EFT      1/11/2016   1/11/2016        4,005.51
Caliber Home Loans                                                                      EFT      2/10/2016   2/10/2016        4,005.51
Caliber Home Loans                                                                      EFT      3/10/2016   3/10/2016        4,005.51
Caliber Home Loans                                                                      EFT      4/11/2016   4/11/2016        4,005.51
Caliber Home Loans                                                                      EFT      5/10/2016   4/11/2016        4,005.51
Caliber Home Loans                                                                      EFT      6/10/2016   6/10/2016        4,005.51
Caliber Home Loans                                                                      EFT      7/11/2016   7/11/2016        4,005.31
Caliber Home Loans                                                                      EFT      8/11/2016   8/11/2016        4,005.31
Caliber Home Loans                                                                      EFT      9/12/2016   9/12/2016        4,005.51
Caliber Home Loans                                                                      EFT      10/11/2016 10/11/2016        4,005.51
Caliber Home Loans                                                                      EFT      11/10/2016 11/10/2016        4,005.31
Caliber Home Loans                                                                      EFT      12/12/2016 12/12/2016        4,005.51
Caliber Home Loans                                                                      EFT      1/10/2017   1/10/2017        5,683.64
Caliber Home Loans Total                                                                                                     69,480.64
Case 20-01294-VFP   Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21   Desc Main
                            Document      Page 13 of 14




                               Exhibit B
                           Case 20-01294-VFP     Doc 1    Filed 05/20/20 Entered 05/20/20 11:52:21                   Desc Main
                                                          LAURENCE M.Page
                                                         Document      BRAUNSTEIN
                                                                           14 of 14                                                                   Exhibit B

                           Schedule of Possible Preference Payments to Insiders & Other Significant Disbursements
                                                    For the Two Year Period 4/16/2016 ‐ 4/16/2018




                       Payee                              Beneficiary               Check No. Check Date Clearing Date   Amount             Account




Caliber Home Loans                                                                     EFT     6/10/2016    6/10/2016      4,005.51   TD Bank
Caliber Home Loans                                                                     EFT     7/11/2016    7/11/2016      4,005.31   TD Bank #
Caliber Home Loans                                                                     EFT     8/11/2016    8/11/2016      4,005.31   TD Bank
Caliber Home Loans                                                                     EFT     9/12/2016    9/12/2016      4,005.51   TD Bank
Caliber Home Loans                                                                     EFT     10/11/2016   10/11/2016     4,005.51   TD Bank #
Caliber Home Loans                                                                     EFT     11/10/2016   11/10/2016     4,005.31   TD Bank
Caliber Home Loans                                                                     EFT     12/12/2016   12/12/2016     4,005.51   TD Bank
Caliber Home Loans                                                                     EFT     1/10/2017    1/10/2017      5,683.64   TD Bank
Caliber Home Loans Total                                                                                                  33,721.61
